PER CURIAM.
On convincing evidence Judge Weinfeld has found that the injuries for which this merchant seaman seeks maintenance and cure were caused directly and solely by his drunkenness initiated on shore leave, and, holding it immaterial whether the actual injuries occurred on shore or on libelant’s return to his ship, has held an award barred under Barlow v. Pan Atlantic S.S.Corp., 2 Cir., 101 F.2d 697. We agree with *350this holding and with the judge’s careful analysis to conclude that other authorities cited to him had not weakened the authority of that case. We therefore affirm on his opinion, D.C.S.D.N.Y., 141 F.Supp. 149.